Name: Commission Implementing Regulation (EU) 2015/48 of 14 January 2015 entering a name in the register of protected designations of origin and protected geographical indications [Vinagre de Montilla-Moriles (PDO)]
 Type: Implementing Regulation
 Subject Matter: Europe;  marketing;  foodstuff;  consumption;  regions of EU Member States
 Date Published: nan

 15.1.2015 EN Official Journal of the European Union L 9/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/48 of 14 January 2015 entering a name in the register of protected designations of origin and protected geographical indications [Vinagre de Montilla-Moriles (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Spain's application to register the name Vinagre de Montilla-Moriles was published in the Official Journal of the European Union (3). (3) Italy objected to the registration in accordance with Article 7 of Regulation (EC) No 510/2006. The Commission has examined the statement of objection and deemed it admissible within the meaning of Article 10 of Regulation (EU) No 1151/2012. The statement of objection relates to the possible threat to the existence of a product which was legally on the market for at least five years prior to the date of publication or to products covered by the Protected Geographical Indication Aceto Balsamico di Modena, to non-compliance with the labelling provisions of Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (4) and to non-compliance with specific provisions concerning the marketing of the categories of grapevine products established by Council Regulation (EC) No 1234/2007 (5) [replaced by Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (6)]. (4) In a letter dated 10 June 2013, the Commission asked Spain and Italy to seek agreement among themselves in accordance with Article 51(3) of Regulation (EU) No 1151/2012. Pursuant to that Article, Spain sent by letter of 10 October 2013 its report on the end of the consultation period. In a letter dated 25 October 2013, Italy reiterated its opposition to the registration, citing reasons different to those evoked originally. Since no agreement was reached between these Member States within three months, the Commission must take a decision in accordance with Article 52(3)(b) of the said Regulation. (5) As regards the possible threat to the existence of a product which was legally on the market for at least five years prior to the date of publication or to products covered by the Protected Geographical Indication Aceto Balsamico di Modena, it appears from an examination of the documents provided by the parties that that ground for opposition has not been established. Besides, Italy no longer invokes it as a reason for maintaining its opposition. Consequently that reason must be rejected. (6) As regards non-compliance with the provisions of Article 2 of Directive 2000/13/EC, the statement of opposition mentions that the specific labelling provisions concerning types of vinegar (aÃ ±ada, crianza, reserva, gran reserva, Vinagre al Pedro XimÃ ©nez and Vinagre al moscatel) are ambiguous indications that may mislead the consumer, in particular as to the characteristics of the foodstuff. It appears from an examination of the documents provided by the parties that that ground for opposition has not been established. Besides, Italy no longer invokes it as a reason for maintaining its opposition. Consequently that reason must be rejected. (7) As regards non-compliance with specific provisions concerning the marketing of the categories of grapevine products established by Regulation (EC) No 1234/2007, Italy argues that Vinagre de Montilla-Moriles cannot be eligible for the name wine vinegar set out in Annex XIb, point 17 of Regulation (EC) No 1234/2007 (now Annex VII, part II, point 17 of Regulation (EU) No 1308/2013). Spain has changed the description of the product in the specification and in point 3.2 of the Single Document by distinguishing between wine vinegar and vinegar made from wine vinegar. Consequently the use of the name 'wine vinegar' for the corresponding distinct product appears to comply with Annex VII, part II, point 17 of Regulation (EU) No 1308/2013. In accordance with Article 51(4) of Regulation (EU) No 1151/2012, this non-substantive amendment does not require a new examination of the application by the Commission. (8) As regards its decision to maintain its opposition, Italy claims that the registration application is contrary to Article 3(4) of Commission Regulation (EC) No 1898/2006 (7), as it covers two fundamentally different products that are not of the same type and that the name is not used to designate the two products, in particular the vinegar. It should be noted, firstly, that the said article [now Article 5 of Commission Implementing Regulation (EU) No 668/2014 (8)] does not preclude the registration of distinct products of the same type and, secondly, that Italy does not provide any evidence in support of its claims concerning the use of the name. Consequently that reason must be rejected. (9) In the light of the above, the name Vinagre de Montilla-Moriles should be entered in the register of protected designations of origin and protected geographical indications and the Single Document should be updated accordingly and published. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for agricultural product quality policy, HAS ADOPTED THIS REGULATION: Article 1 The name Vinagre de Montilla-Moriles (PDO) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.8. Other products of Annex I to the Treaty (spices, etc.) in Annex XI to Implementing Regulation (EU) No 668/2014. Article 2 The updated Single Document is contained in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 304, 9.10.2012, p. 8. (4) OJ L 109, 6.5.2000, p. 29. (5) OJ L 299, 16.11.2007, p. 1. (6) OJ L 347, 20.12.2013, p. 671. (7) OJ L 369, 23.12.2006, p. 1. (8) OJ L 179, 19.6.2014, p. 36. ANNEX SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) VINAGRE DE MONTILLA-MORILES EC No: ES-PDO-0005-0726  03.11.2008 PGI () PDO (X) 1. Name Vinagre de Montilla-Moriles 2. Member State or third country Spain 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.8. Other products listed in Annex I to the Treaty (spices, etc.) 3.2. Description of the product to which the name in (1) applies Vinagre de Montilla-Moriles is wine vinegar obtained by the acetous fermentation of certified Montilla-Moriles PDO wine or, where appropriate, vinegar from wine vinegar obtained by the acetous fermentation of certified Montilla-Moriles PDO wine, with the addition of certified must of that wine, followed by ageing. The following types of Vinagre de Montilla-Moriles are produced: Aged vinegars Vinegar covered by the PDO that has undergone a specific ageing process for a specific period and available in the following categories:  AÃ ±ada: subject to static ageing (i.e. in the same cask) for three years or more. Vinegars aged using the dynamic criaderas y solera system (a combination of young criaderas  vinegars and older solera  vinegars) fall into the following categories, depending on the ageing period:  Crianza: aged in the wood for at least six months,  Reserva: aged in the wood for at least two years,  Gran Reserva: aged in the wood for at least 10 years. Sweet vinegars The following types are produced, depending on the variety of must added, in all of the above categories:  Vinagre al Pedro XimÃ ©nez: to which must of raisined grapes of the Pedro XimÃ ©nez variety is added during the maturing process.  Vinagre al Moscatel: to which must of grapes or raisined grapes of the muscatel variety is added during the maturing process. The protected vinegars have the following analytical characteristics:  the residual alcohol content must not exceed 3 % by volume,  the total acetic acid content must be at least 60 g/l,  the soluble dry extract must be at least 1,30 g/l and percentage point of acetic acid,  the ash content must be between 2 and 7 g/l, except for sweet vinegars, which must have between 3 and 14 g/l of ash,  the acetoin content must be at least 100 mg/l,  for Pedro XimÃ ©nez and muscatel sweet vinegars, the reducing sugar content must be at least 70 g/l. The protected vinegars have the following organoleptic characteristics: Aged vinegars Visual phase: clean and bright colour, ranging from amber to intense mahogany, almost jet. Olfactory phase: soft acetic acid aromas with notes of oak wood, fragrance of esters, especially of ethyl acetate, and spicy, roasted and empyreumatic notes. Gustative phase: soft, balanced flavour, glyceric with high persistence in the mouth. Sweet Pedro XimÃ ©nez vinegar Visual phase: syrupy, clean and bright, with colour ranging from intense mahogany to jet, with light, violet highlights. Olfactory phase: intense aromas of raisined grapes, with a grape-stalk fragrance recalling Pedro XimÃ ©nez sweet wine, which balance the acetic-acid, ethyl-acetate and oak-wood aromas. Gustative phase: well-balanced, bitter-sweet flavour, with high persistence in the mouth. Muscatel sweet vinegar Visual phase: syrupy, clean and bright, with mahogany colours of varying intensity. Olfactory phase: intense aromas of muscatel grapes, which balance the acetic-acid, ethyl-acetate and oak-wood aromas. Gustative phase: very well-balanced, bitter-sweet flavour, with high persistence in the mouth. Aromas of the variety that gives these vinegars their name are reinforced retronasally. 3.3. Raw materials (for processed products only) Vinagre de Montilla-Moriles vinegars are obtained exclusively from certified Montilla-Moriles PDO wines, with or without the addition of grape must with fermentation arrested by the addition of alcohol. The must has to be from grapes or raisined grapes, as the case may be, of the Pedro XimÃ ©nez and muscatel varieties certified as Montilla-Moriles PDO. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area The production of the wine and the must and the acetification and maturing of the vinegar are carried out in the defined geographical area. Acetification involves the transformation of the alcoholic content of the wine into acetic acid through the action of acetic acid bacteria. Two methods are used to produce Vinagre de Montilla-Moriles: 1. in Bodegas de ElaboraciÃ ³n de Vinagre (vinegar-production cellars) using industrial production methods or submerged fermentation; 2. in Bodegas de envejecimiento y crianza de vinagre (vinegar-ageing and maturing cellars) using the traditional method or surface fermentation. 3.6. Specific rules concerning slicing, grating, packaging, etc. The bottling of vinegars covered by the Vinagre de Montilla-Moriles PDO must take place exclusively in cellars entered in the register held by the Regulatory Board or included in the corresponding list of packers of protected products or, failing this, in installations that have been authorised by the Regulatory Board. Vinegar may be placed into circulation and sold solely by registered producers in containers made of glass or other materials that do not affect its quality or reputation. The vinegar may be made available to the final consumer only in glass or ceramic packaging or packaging made of other inert materials for food use that do not modify the physico-chemical and organoleptic characteristics of the product. 3.7. Specific rules concerning labelling Labels must bear the words Vinagre de Montilla-Moriles and specify the type of vinegar concerned. All the packaging used to market the vinegar must have quality seals or numbered seals issued by the Regulatory Board or, where appropriate, numbered labels or secondary labels, provided that the mechanism concerned cannot be used again once broken. 4. Concise definition of the geographical area The geographical area includes the whole of the municipalities of Montilla, Moriles, DoÃ ±a MencÃ ­a, MontalbÃ ¡n, Monturque, Puente Genil and Nueva Carteya; and part of the municipalities of Aguilar de la Frontera, Baena, Cabra, Castro del RÃ ­o, Espejo, FernÃ ¡n NÃ ºÃ ±ez, La Rambla, Lucena, Montemayor, CÃ ³rdoba and Santaella. The geographical area of the PDO is the same as the area for maturing Montilla-Moriles PDO. 5. Link with the geographical area 5.1. Specificity of the geographical area 1  The raw material Vinagre de Montilla-Moriles PDO vinegars are produced exclusively from certified Montilla-Moriles PDO wines and musts. These wines have an alcoholic content of at least 15 % vol. The vinegar is matured in casks of American oak, known locally as botas, which have previously been seasoned with Montilla-Moriles PDO wines. The liqueur wines they have contained over many years have impregnated the casks with their characteristics. New casks are never used. 2  Human factors Wine vinegar has traditionally been produced as a by-product in the Montilla-Moriles area and aged using the same maturing systems, which requires the expertise and knowledge of the maturing of liqueur wines acquired by the area's winemakers and handed down from generation to generation. 3  The cellars The ageing cellars are located in open areas on high ground and their orientation ensures the minimum hours of sunlight necessary and maximum humidity. This design creates a perfect microclimate at floor-level in the cellars, thanks to the combination of several elements, such as gabled roofs, walls almost 1 metre thick to provide insulation, very high ceilings supported by pillars and arches and high windows that prevent direct light falling on the oak casks. 5.2. Specificity of the product The specific character of Vinagre de Montilla-Moriles is provided by its range of colours, between amber and intense mahogany, its aromatic complexity, combining notes of wine and wood with alcohol highlights, and high persistence in the mouth. It contains very high levels of acetoin and a significant concentration of soluble dry extract and ash. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The alcoholic content of 15 % vol. or more of the wine used as the raw material gives typical wine and alcohol notes. The traditional ageing systems, known as criaderas y solera or aÃ ±ada (vintage), create decisive differences in the aromatic complexity of the protected vinegars, which are manifested in their analytical and organoleptic properties, such as high acetoin, higher-alcohol and ester contents. The temperatures in the Vinagre de Montilla-Moriles PDO cellars allow slow oxidation of the components of the vinegar. The relative humidity affects the evaporation of the different components through the wood, mainly water, alcohol and acetic acid, and favours the concentration of the components of the vinegar. Since the casks are never new, components are transferred from the wood fairly slowly, the transfer of tannins is reduced and vanilla aromas are more subtle. In addition, because they have for years contained wines, the pores of the casks have become slightly clogged up, making oxidative ageing slower and reducing the loss of aromas. Tannins, quercitrin, hemicellulose and lignin pass from the wood to the vinegar, strengthening its persistence in the mouth, modifying its dry extract and its acidity and darkening its colour, producing the tones that characterise the product and imparting aromas characteristic of the wood. Various chemical compounds in the vinegar oxidise slowly, their rate of reaction depending on the porosity of the wood. The esterification and combination of various chemical compounds is promoted, acetoin levels are very high, especially in vinegars aged using the criaderas y solera system and the formation of aromatic compounds is favoured, particularly ethyl acetate, the higher alcohols and their derivatives, aldehydes, esters and ethers. Certain components, in particular water, evaporate, which leads to a significant concentration of certain components, such as ash, amino acids, acetic acid, etc. This concentration is particularly significant in sweet vinegars and so the ash and dry-extract contents are much higher than in dry vinegars. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006 (2)] The full specification of the name can be viewed at the following address: http://www.juntadeandalucia.es/agriculturaypesca/portal/export/sites/default/comun/galerias/galeriaDescargas/cap/industrias-agroalimentarias/denominacion-de-origen/Pliegos/Pliego_vinagre_Montilla.pdf or via the homepage of the Regional Ministry of Agriculture and Fisheries (http://www.juntadeandalucia.es/agriculturaypesca/portal), in the section Industrias Agroalimentarias/Denominaciones de Calidad. The specification is located under the name of the Quality Designation under Vinagres. (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (2) Replaced by Regulation (EU) No 1151/2012.